Mitchell, J.
A supersedeas is a statutory remedy, and is only obtained by a strict compliance with all the required conditions, one of which, in case of an appeal from an order, is that the supersedeas bond shall be filed in the office of the clerk of the court where the order is filed. Gen. St. 1878, c. 86, § 10. Hence, proceedings on the order are stayed, and rights under it are saved, as of the date of the filing of the bond. The supersedeas does not relate back to the date of the order, so as to annul proceedings already had, or restore rights under it already lost. The stay simply leaves the proceedings on the order, and the rights of the appellant under it, just as they are when it takes effect on the date of filing the bond. In the present case, the right of the appellant under the order to serve an amended answer had expired before the supersedeas bond was filed; and hence was not “saved” by the stay, as there was then nothing to save. See Board of Com'rs v. Gorman, 19 Wall. 661; Foster v. Kansas, 112 U. S. 201, (5 Sup. Ct. Rep. 8.)
Order affirmed.